Citation Nr: 0800972	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  04-32 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental disorder 
for the purposes of compensation and VA outpatient dental 
treatment.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for disability of the 
cervical spine, dorsal spine, and shoulders.  

4.  Entitlement to special monthly pension benefits (SMP), 
based on a need for the regular aid and attendance of another 
person (A&A), or being housebound.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to March 
1974, and from October 1975 to October 1979.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 

The veteran was scheduled to appear for a Board hearing in 
November 2007.  However, he failed to report for this hearing 
and provided no explanation for his failure to report.  His 
hearing request, therefore, is deemed withdrawn.  38 C.F.R. § 
20.702(d).

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The veteran submitted a claim for service connection for 
periodontal disease in 2003.

2.  The veteran does not have a dental condition or 
disability, to include periodontal disease or extracted 
teeth, as a result of combat wounds or other trauma during 
his active military service, and he does not meet the 
requirements for service connection for the limited purpose 
of receiving VA outpatient treatment.

3.  In May 1982, the RO denied service connection for a 
disability of the cervical spine, dorsal spine, and 
shoulders.  The veteran was notified of that decision in a 
letter dated that month, did not appeal, and that decision is 
now final.

4.  Evidence received since May 1982, when considered by 
itself, or in connection with evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.

5.  The veteran is not blind or in a nursing home and, 
despite his disabilities, he is able and competent to perform 
his activities of daily living without regular assistance 
from another person.

6.  The veteran does not have a single disability ratable as 
100 percent disabling.

7.  The veteran is not housebound in fact, as he is not 
substantially confined to his dwelling and immediate 
premises.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
dental disorder, for purposes of both compensation and VA 
outpatient treatment, have not been met.  38 U.S.C.A. §§ 
1110, 1131, 1721, 5103, 5103A, 5107 (West & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2007).

2.  New and material evidence has been received, and the 
claim for service connection for a disability of the cervical 
spine, dorsal spine, and shoulders is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) 
(2007).

3.  A disability of the cervical spine, dorsal spine, and 
shoulders was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West & Supp. 2007); 38 C.F.R. § 
3.303 (2007).

4.  The criteria for entitlement to SMP based on the need for 
regular A&A of another person or by reason of being 
housebound are not met.  38 U.S.C.A. §§ 1502, 1521, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.351, 
3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with complete notice in March 
2006, subsequent to the initial adjudication.  While the 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in an August 2007 supplemental statement of the 
case, following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

Since, in this decision, the Board is granting service 
connection for disability of the cervical spine, dorsal 
spine, and shoulders, this is the greatest benefit 
the veteran can receive under the circumstances.  Obviously 
then, any failure to notify or assist him pursuant to the 
VCAA is inconsequential and, therefore, at most, no more than 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As to any duty to provide an examination and/or seek 
a medical opinion for the veteran's other two claims, in the 
case of a claim for disability compensation the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
As will be discussed in detail below, the veteran there is no 
evidence that the veteran experienced dental trauma in 
service, he did not apply for dental treatment within one 
year of separation from service, nor does he have the 
requirements by which VA dental treatment can be provided.  
Therefore, an examination is not necessary to decide the 
claim.  See Duenas v. Principi, 18 Vet. App. 512, 518 (2004).  
In addition,, there is no reasonable possibility that an 
examination or opinion would aid in substantiating the 
veteran's claim for SMP, as there is no evidence that the 
veteran is in need of A&A or is housebound.  Id. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

B.  Analysis

1.  Dental Condition

The veteran's service dental records note that in November 
1973, the veteran complained of extreme sensitivity of tooth 
number 14.  He subsequently underwent a root canal.  
Thereafter, all four of his third molars were extracted.  

The veteran contends that he chipped a tooth doing push ups 
while stationed in Germany and underwent subsequent treatment 
including a root canal.  He requests service connection for 
the tooth as well a VA dental outpatient treatment.  

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  However, the Note immediately following 
states, "these ratings apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  There is no evidence of record that 
the veteran's loss of teeth is the result of loss of 
substance of body of maxilla or mandible.  Therefore, the 
veteran does not have a service-connected compensable dental 
disability or condition (Class I).  See 38 C.F.R. § 
17.161(a).

The veteran has not presented any competent evidence that he 
has a dental disorder for which service-connected 
compensation may be granted.  There is no evidence of any 
inservice dental trauma.  To have had dental extractions 
during service is not tantamount to dental trauma, because 
trauma of teeth, even extractions, in and of itself, does not 
constitute dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 
15,566 (1997).  Therefore, the veteran does not have a 
service-connected, non-compensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma (Class II(a)).  38 C.F.R. § 17.161(c).

Although the veteran has perfected an appeal as to a claim 
for service connection for a dental disorder, a claim for 
service connection for a dental disorder is also a claim for 
VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. 
App. 302 (1993).

One-time dental treatment is available to veterans, but 38 
C.F.R. § 3.381 limits the outpatient dental treatment 
available for treatable or replaceable missing teeth to one- 
time treatment only, unless the veteran meets certain 
criteria or there was in-service dental trauma or a combat 
dental injury.  See 38 C.F.R. § 17.161(b).  For veterans 
discharged in 1979, the application for this one-time (Class 
II) dental treatment must have been submitted within one year 
after service discharge.  The veteran applied for dental 
treatment in 2003, more than 23 years after separation from 
service.  See 38 C.F.R. § 17.161(b); see also Woodson v. 
Brown, 8 Vet. App. 352, 355 (1995) affirmed in part, 
dismissed in part by 87 F.3d 1304 (1996) (for veteran's who 
were discharged prior to October 1, 1981, the applicable time 
limit to file a dental claim cannot be tolled based on the 
service department's failure to notify a veteran about his 
right to file such a claim).

A veteran is also entitled to VA outpatient dental treatment 
if he qualifies under one of the other categories outlined in 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  The evidence does 
not demonstrate that the veteran can avail himself of any of 
the other categories by which VA dental treatment can be 
provided.  Class II(b) and Class II(c) require that the 
claimant be a prisoner of war, a status not accruing to the 
veteran.  See 38 C.F.R. § 17.161(d), (e).  Class IIR 
(Retroactive) eligibility requires that a prior application 
for VA dental treatment have been made and such treatment 
provided.  See 38 C.F.R. § 17.161(f).  Review of the record 
does not show that the veteran had sought VA dental treatment 
prior to the current claim.  There is no evidence 
demonstrating that the veteran has a dental condition that 
impairs or aggravates a service-connected disability (Class 
III).  See 38 C.F.R. § 17.161(g).  The veteran's service 
connected disabilities are not rated as 100 percent disabling 
by schedular evaluation or due to individual unemployability 
(Class IV), nor is he a Chapter 31 vocational rehabilitation 
trainee (Class V).  See 38 C.F.R. § 17.161(h), (i).  He is 
also not receiving, or is scheduled to receive, VA care and 
treatment under 38 U.S.C.A. Chapter 17 (Class VI).  See 38 
C.F.R. § 17.161(j).

Therefore, the criteria for service connection for a dental 
disorder, for the purposes of entitlement to VA outpatient 
dental treatment, have not been met.

The preponderance of the evidence is against the claim for 
service connection for a dental disorder, including for the 
purposes of obtaining VA dental treatment; there is no doubt 
to be resolved; and service connection is not warranted.

2.	Service connection for disability of the cervical spine, 
dorsal spine, 
and shoulders

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In November 1981, the veteran requested service connection 
for disability of the cervical spine, dorsal spine, and 
shoulders.  The RO denied this claim in May 1982, and 
notified the veteran of such denial and his procedural and 
appellate rights by letter that same month.  The veteran did 
not appeal and the decision became final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  When a claim 
is the subject of a prior final denial, it may be reopened if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of the RO's action regarding this issue.  See Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Then, if new 
and material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

"New" evidence is defined as evidence not previously 
submitted to agency decision makers, and "material" evidence 
is evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claims sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2006).

Evidence of record at the time of the May 1982 decision 
included service medical records noting that the veteran 
sustained a severe neck strain in June 1977, a stiff neck in 
October 1977.  He was subsequently treated for neck problems, 
right upper trapezius, and right shoulder conditions.  

The stated basis for the May 1982 denial of the service 
connection claim was that there was no evidence of a current 
chronic disability.

In April 2003, the veteran petitioned to reopen his claim.  
The veteran admitted that he had post-service work-related 
injuries to his cervical spine and upper back, however, he 
stated that he is suffering from the same problems he had in 
service.  Therefore, he requested service connection for the 
condition.  VA joints examinations were conducted in October 
2005, and January 2006 with a February 2006 addendum.  Both 
examiners, after a review of the veteran's claims file opined 
that the veteran's disability of the cervical spine, dorsal 
spine, and shoulders was due to service as evidenced by the 
inservice treatment for the conditions.  

The evidence received subsequent to the May 1982 RO rating 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

These VA examination reports constitute new and material 
evidence.  Prior to the submission of this evidence, there 
was no evidence of chronicity and no evidence of a current 
disability of the cervical spine, dorsal spine, and 
shoulders.  Assuming the credibility of this evidence, see 
Justus, supra, the additional evidence relates to an 
unestablished fact necessary to substantiate the appellant's 
claim, that the veteran has a current chronic disability.  
When considered with all the evidence of record, especially 
the inservice treatment for cervical spine, dorsal spine, and 
shoulder problems, a reasonable possibility of substantiating 
the claim is raised and reopening the claim is warranted.  38 
C.F.R. § 3.156(a).

As the VA examiners reviewed the veteran's claims file in 
conjunction with providing their opinion, service connection 
for disability of the cervical spine, dorsal spine, and 
shoulders is warranted.  See 38 U.S.C.A. §§ 1110, 1131; 
Shedden, supra.

3.  SMP

Under the applicable criteria, increased pension is payable 
to a veteran by reason of the need for A&A or by reason of 
being housebound.  38 U.S.C.A. § 1521; 38 C.F.R. § 
3.351(a)(1).

The need for A&A means helplessness or being so nearly 
helpless as to require the regular A&A of another person.  38 
C.F.R. § 3.351(b).  To establish entitlement to special 
monthly pension based on the need for regular aid and 
attendance, the veteran must be a patient in a nursing home 
on account of mental or physical incapacity; or be blind or 
so nearly blind as to have corrected visual acuity in both 
eyes of 5/200 or less or concentric contraction of the visual 
field to 5 degrees or less; or have a factual need for 
regular aid and attendance of another person.  38 U.S.C.A. § 
1502, 1521; 38 C.F.R. § 3.351.

Determinations as to the need for A&A must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of the appellant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability of the 
appellant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the appellant remain in 
bed.  The fact that a claimant has voluntarily taken to bed 
or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
appellant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular A&A, not that there be a 
constant need.  Id.  Determinations that a veteran is so 
helpless as to be in need of regular A&A will not be based 
solely upon an opinion that his condition is such as would 
require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  Id.

It is mandatory for the VA to consider the enumerated factors 
under 38 C.F.R. § 3.352(a); that eligibility required at 
least one of the enumerated factors to be present; and that, 
because the regulation provides that the "particular personal 
function" which a veteran is unable to perform should be 
considered in connection with his condition as a whole, the 
"particular personal function" must be one of the enumerated 
factors.  Turco v. Brown, 9 Vet. App. 222 (1996).

If a veteran does not qualify for increased pension based on 
a need for A&A, increased pension may be paid if, in addition 
to having a single permanent disability rated as 100 percent 
under the rating schedule, the veteran has a separate 
disability or disabilities independently ratable at 60 
percent or more, or if the veteran is permanently housebound 
by reason of disability (meaning substantially confined to 
his/her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area).  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

Here, it is not contended, or shown, that the veteran is a 
patient in a nursing home or that he is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less.  

The veteran is not so nearly helpless as to require the 
regular aid and attendance of another person.  The criteria 
for entitlement to special monthly pension on account of the 
need for the regular aid and attendance of another person 
have not been met.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.352(a).

Concerning the veteran's claim for special monthly pension at 
the housebound rate, the veteran is not housebound.  He does 
not have a single permanent disability that is evaluated 
higher than 50 percent disabling.  Accordingly, the criteria 
for entitlement to an increased pension benefit based on 
housebound status have not been met.  See 38 U.S.C.A. § 
1521(e) and 38 C.F.R. § 3.351(d).




ORDER

Entitlement to service connection for a dental disorder for 
the purposes of compensation and VA outpatient dental 
treatment is denied.

The claim for service connection for disability of the 
cervical spine, dorsal spine, and shoulders is reopened.

Entitlement to service connection for disability of the 
cervical spine, dorsal spine, and shoulders is granted.

Entitlement to special monthly pension, based upon need for 
regular aid and attendance or on account of being housebound, 
is denied.


REMAND

The veteran alleges that his behavior deteriorated during 
service which left him with an acquired psychiatric disorder.  

In claims for service connection based on personal assault, 
VA has established special procedures for evidentiary 
development.  38 C.F.R. § 3.304(f) require that VA not deny 
such claims without: (1) first advising the claimant that 
evidence from sources other than a claimant's service medical 
records, including evidence of behavior changes, may 
constitute supporting evidence of the stressor; and (2) 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3).

Although the RO obtained the veteran's service personnel 
records, and considered the claim based on a claimed 
inservice personal assault, the veteran was not informed of 
the aforementioned provisions.  Therefore, this matter must 
be remanded for notice and evidentiary development consistent 
with the provisions of 38 C.F.R. § 3.304(f)(3) regarding 
personal assault cases.

Accordingly, the case is REMANDED for the following action:

1.  The RO should also furnish the veteran 
appropriate notice as required by 38 
C.F.R. § 3.304(f)(3) in cases alleging 
personal assault and allow an appropriate 
period of time for response.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


